Title: To James Madison from François de Navoni, 30 September 1802 (Abstract)
From: Navoni, François de
To: Madison, James


30 September 1802, Cagliari. Asks to be named U.S. agent and consul general in light of his long service as acting consul. Notes that he entertained Captain Morris and his officers during their recent stay to their entire satisfaction; by a letter of 27 Sept. Morris appointed him provisional U.S. commercial agent for the kingdom of Sardinia. Refers JM to his letter to the president which accompanies this.
 

   
   RC (DNA: RG 59, CD, Cagliari, vol. 1). 2 pp.; in French. Navoni’s letter to Jefferson, 30 Sept. 1802 (ibid.) supported his claim in detail and enclosed a sample of Sardinian salt.



   
   A full transcription of this document has been added to the digital edition.

